DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. Specifically, the Applicant states that Shastry teaches operating the probe in an ultra-high vacuum environment (UHV), and that the amendment “…the method is devoid of Spatially Resolves Raman Spectroscopy and Ultra-high Vacuum Scanning Thermal Microscopy” overcomes Shastry. The examiner must respectfully disagree. Insofar as Shastry mentions these two types of systems, Shastry in fact teaches away from them. In column 3 lines 14-28 Shastry does mention Raman Spectroscopy, but only mentions it, to discuss the limitations and why Shastry is avoiding the technique. Similarly, in columns 3-4 lines 45-5 Shastry mentions a UHV system, but again, it is to discuss the limitations and why Shastry is avoiding UHV. As such the examiner must respectfully disagree with the Applicant.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shastry et al. (U.S. Patent Number 10830792, from hereinafter “Shastry”).
In regards to claim 1, Shastry teaches a method of operating a scanning thermal microscopy probe (abstract) to model thermal contact resistance at an interface between a sample and a tip of the probe (columns 3-4 lines 45-5), the method comprising providing a sample to be measured (FIGS. 1 and 5A), providing a scanning thermal microscopy probe including a tip (FIGS. 1 and 5A, columns 2-5 at least), contacting the sample to be measured with the tip (see at least columns 2-5) and determining, with a model, a thermal conductivity of the sample from a probe current of the scanning thermal microscopy probe (see equations 1-53, also starting in column 15, the section titled “probe sample coupling”). Shastry further teaches that the method is devoid of Spatially Resolved Raman Spectroscopy and Ultra-high Vacuum Scanning Thermal Microscopy (please see discussion above).
In regards to claim 17, Shastry teaches a microscopy system (see, i.e., abstract).
Allowable Subject Matter
Claims 2-16 and 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art cited above fails to teach the equations required by independent claims 2 and 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881